COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00032-CR


Ex parte Rakan Shahwan                     §    From the 367th District Court

                                           §    of Denton County (14-00061-367)

                                           §    July 3, 2014

                                           §    Opinion by Justice Gardner

                                           §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. We affirm the trial court’s order.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By     /s/ Anne Gardner________________
                                           Justice Anne Gardner